k                                                                         V
                                                                                ^           y>^
                                                                                                £
                                                                              ^
                                    Nos. PD-0490 AND 0491-15


                                                                                       RECEIVED \H
                                In the Court of the Criminal Appeals            COURT OF CRIMINAL APPEALS
                                     JOE POLANCO, Appellant                            NOV 3 0 2015
                                                  vs.

                                                                                  ^bslAcosta. Clerk
                                 THE STATE OF TEXAS, Appellee

      On Appeal from the Court of Appeals Nos. 05-14-00212-CR and 05-14-00213-CR
                    Trial Court Cause Nos. 401-81063-2011, 401-80435-2012



                       MOTION FOR EXTENSION OF TIME TO FILE                            T0F CR|MINAL APPEALS
                         APPELLANT'S MOTION FOR REHEARING                                       n   ,~-

TO THE HONORABLE JUDGES OF SAID COURT:
                                                                                      Abel Acosta, Clerk
      COMES NOW, Joe Polanco, Appellant, and files this Motion for Extension of Time to File

Appellant's Motion for Rehearing, pursuant to Rule 49.8 of the Texas Rules of Appellate

Procedure. As grounds in support of this Motion, Appellant states the following:

        1. The Court of Criminal Appeals refused Appellant's Petition for Discretionary

             Review on November 4,2015. :;

        2.   A Motion for Rehearing on Appellant's Petition for Discretionary Review is due to

             the Court on November 19, 2015.

        3. Appellant believes that he has not had adequate time to prepare a Motion for

             Rehearing, therefore, he is asking the Court to consider allowing him an additional

             thirty (30) days to submit a Motion for Rehearing.

        4.   In addition, the requested extension of time is necessary to ensure that Appellant

             outlines the issues that he believes are the key factors to his appeal, so that the Court

             can form a basis and understand the significance of the issues at hand.
        5. Appellant is making a diligent effort to seek legal advice on how to approach the

             Court with a strategic plan that will assist him in influencing the Court to grant his

             Motion for Rehearing so that the Court can completely understand Appellant's issues

             at hand.


        6.   Appellant requests that the Court allow him sufficient time to research the Texas

             Rules of Appellate Procedure as well as any statutes which may assist him in proving

             his issues to the Court.




                                              PRAYER


    Appellant prays that he be granted the relief requested in this motion and that said Court

allow him a thirty (30) day extension to prepare a Motion fofRehearing.

                                                       Res^ectfefry-submitted,



                                                         )E POKANCO
                                                       oro se

                                                       2jQ9Coolrfeist;Gfeek
                                                      XittleTdlmrfexas 75069
                                                       Leieonone>(972) 404-6818



                                  CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a true and correct copyof the foregoing was mailed to Greg
Willis, John R. Rolater, Jr., and Zeke Fortenberry, Collin County DistnjefrAttorney, 2100
Bloomdale Road, Suite 100, McKinney Texas 75071-8343 tmlr^^^-jl day ofNovember,
2015.


                                                       JOE ROLANCO
                                                      pro se